DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/1/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Yamakawa in view of Liu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Namba et al (US 2015/0151213).
Specifically, the Office agrees that Liu does not disclose a method of concentration comprising “irradiating the silica sol reaction liquid with ultrasonic waves upward from a bottom of an ultrasonic atomization chamber toward a liquid surface of the silica sol reaction liquid to generate a mist from the liquid surface of the silica sol reaction liquid.”  However, ultrasonic atomization methods for concentrating solutions comprising irradiation from the bottom of an ultrasonic atomization chamber toward a liquid surface to generate a mist are prior art as evidenced by Namba.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (JP 2005060219 where citations are from the machine translation provided by Applicant in the IDS filed 3/13/2020) in further view of Namba et al (US 2015/0151213 and in further view of Liu (CN 202342918 where citations are from the machine translation provided by the Office).
Yamakawa discloses a method for preparing a silica sol comprising:  preparing a silica sol reaction liquid by hydrolyzing and polycondensing an alkoxysilane or a condensate thereof using an alkali catalyst in a solvent; and concentrating the silica sol reaction liquid to a specified silica concentration and substituting water for a dispersion medium and an alkali catalyst in the silica sol (see Abstract and [0008-0014]).  Yamakawa further discloses a method where concentrating comprises concentrating by heat concentration method or membrane concentration method (see [0019]).
Yamakawa does not specifically disclose a method where the silica sol is concentrated by ultrasonic atomization separation method or replacing the silica sol reaction liquid by water is by ultrasonic atomization separation method.
	Namba discloses a method for producing concentrated aqueous solution of organic compound by an ultrasonic atomization method, wherein the ultrasonic atomization separation method includes irradiating an aqueous solution containing an organic compound with ultrasonic waves upward from a bottom of an ultrasonic atomization chamber toward a liquid surface of the aqueous solution to generate atomized water (i.e. a mist) on the liquid surface of the aqueous solution (see [0008]).
Liu discloses an ultrasonic atomization concentrator which achieves a rapid concentration effect with energy conservation and high quality compared to traditional evaporation and concentration methods including heat evaporation and membrane processes (see [0007] and [0004-0005]).  Liu further discloses that a wide variety of coatings, chemicals, lubricants, particle suspensions etc. can be atomized (see [0015]).  Liu further discloses that the ultrasonic atomization concentrator has simple structure, stable operation, low energy consumption and high efficiency compared to heat concentration or membrane concentration (see [0004-0005]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Yamakawa where the concentration step comprises ultrasonic atomization concentration by irradiation with ultrasonic waves upward from the bottom of an ultrasonic atomization chamber toward a liquid surface to generate a mist as disclosed by Namba to improve the energy consumption and efficiency of concentrating the silica sol compared to heat concentration method and membrane concentration method as suggested by Liu.
	Regarding Claim 2, Yamakawa discloses a method where preparing the silica sol reaction liquid includes mixing a mixed solution containing pure water, ammonia water, and a methanol with a mixed solution of tetramethoxysilane and methanol (see [0024]).  Therefore, Yamakawa discloses a method comprising mixing a liquid (A) containing ammonia water (an alkali catalyst and water) and methanol, liquid (B) containing tetramethoxysilane (an alkoxysilane), and a liquid (C1) containing pure water (i.e. water with a pH of 7.0).
	Regarding Claim 3, Yamakawa discloses a method where preparing the silica sol reaction liquid includes mixing a mixed solution containing pure water, ammonia water, and a methanol with a mixed solution of tetramethoxysilane and methanol (see [0024]).  Therefore, Yamakawa discloses a method comprising mixing a liquid (A) containing ammonia water (an alkali catalyst and water) and methanol, liquid (B) containing tetramethoxysilane (an alkoxysilane), and a liquid (C1) containing pure water (i.e. water with a pH of 7.0) and no alkali catalyst.
	Regarding Claim 4, Yamakawa discloses a method comprising tetramethoxysilane (see [0024-0025]).
	Regarding Claims 5-6, Yamakawa discloses a method wherein the alkali catalyst is ammonia (see [0024-0025]).
	Regarding Claims 7-8, Yamakawa discloses a method where the first and second organic solvents are methanol (see [0024-0025]).
	Regarding Claim 9, Namba discloses a method where from the view point of high efficiency of dehydration concentration by ultrasonic wave irradiation, the frequency of ultrasonic vibrations is preferably equal to or greater than 1 MHz and equal or lower than 10 MHz (see [0053]).
	Regarding Claim 10, Namba discloses a method where the mist is generated by generating a liquid pillar formed on the liquid surface of the aqueous solution due to ultrasonic waves irradiating the aqueous solution (See [0052] and Figures).

Citation of Pertinent Art
Matsuura et al (US 2005/0218241) discloses a method for separating a target material such as alcohol from a solution comprising irradiating the solution using an ultrasonic oscillator upward from the bottom of an ultrasonic atomization chamber toward a liquid surface to generate a mist from the liquid surface of the solution (see Figure 1 and [0043] and [0058]).  Matsuura further discloses the ultrasonic oscillation producing liquid columns (see [0064]).  Matsuura further discloses the ultrasonic oscillation at a frequency of 1 MHz or higher (see [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/10/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/15/2022